Citation Nr: 1016473	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-04 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
fibromyalgia.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
abdominal pain, chronic headaches, fatigue, muscle aches over 
body, insomnia, and chest discomfort.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1986 to May 1991.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.


FINDINGS OF FACT

1.  A February 2004 RO decision denied service connection for 
fibromyalgia and also denied service connection for abdominal 
pain, chronic headaches, fatigue, muscle aches over body, 
insomnia, and chest discomfort.

2.  Evidence received subsequent to the February 2004 RO 
decision does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim of service connection for 
fibromyalgia, or to the claim of service connection for 
abdominal pain, chronic headaches, fatigue, muscle aches over 
body, insomnia, and chest discomfort.

3.  There has been no demonstration of current right ear or 
left ear hearing loss disability for VA purposes by competent 
clinical evidence of record.


CONCLUSIONS OF LAW

1.  The February 2004 RO decision that denied service 
connection for fibromyalgia and also denied service 
connection for abdominal pain, chronic headaches, fatigue, 
muscle aches over body, insomnia, and chest discomfort, is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the February 2004 RO decision is 
not new and material, and the Veteran's claims of service 
connection for fibromyalgia and service connection for 
abdominal pain, chronic headaches, fatigue, muscle aches over 
body, insomnia, and chest discomfort are not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Bilateral hearing loss disability was not incurred in, or 
aggravated by, active service, nor may it be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in April 2007 and July 2007 the 
Veteran was informed of the evidence and information 
necessary to substantiate the claims, the information 
required of the appellant to enable VA to obtain evidence in 
support of the claims, the assistance that VA would provide 
to obtain evidence and information in support of the claims, 
and the evidence that should be submitted if there was no 
desire for VA to obtain such evidence.  In the April and July 
2007 letters, the Veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board notes that the 
letters contain the information required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  VCAA notice was completed 
prior to the initial AOJ adjudication of the claims.  
Pelegrini.

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are private and VA records.  In August 
2007 the Veteran underwent a VA audiological examination that 
addresses the medical matters presented by this appeal.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  Contrary to the Veteran's assertions, the Board 
finds that the VA opinion obtained in this case is more than 
adequate.  The August 2007 examiner elicited information 
concerning the Veteran's military service, and the noise 
exposure received therein.  The opinion considered the 
pertinent evidence of record, and included a specific 
reference to the Veteran's service enlistment and service 
separation examinations.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion has been met.  38 C.F.R. § 
3.159(c)(4).  The Veteran has not referenced any other 
pertinent, obtainable evidence that remains outstanding.  
VA's duties to notify and assist are met, and the Board will 
address the merits of the claims.

Service Connection-General Law

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection for 
certain chronic diseases may be presumed, subject to 
rebuttal, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. § 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

A Persian Gulf veteran who exhibits a qualifying chronic 
disability is entitled to compensation.  See 38 C.F.R. § 
3.317(a)(1).  In order to establish entitlement to service 
connection under section 1117, the evidence must show that 
the appellant is a Persian Gulf veteran who (1) exhibits 
objective indications; (2) of a chronic disability; (3) which 
became manifest either during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or "to a degree of 10% or more not later than [September 
30, 2011]"; and the evidence must show "that (4) such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004).  
Section 1117 provides for entitlement to compensation on a 
presumptive basis to a Persian Gulf War veteran who complains 
of having an undiagnosed illness that is (or illnesses that 
are) 10% or more disabling during the presumptive period 
established by the Secretary.  38 U.S.C. § 1117(a)(1)(A) and 
(B); see Gutierrez, 19 Vet. App. at 6.  By definition, 
section 1117 only provides compensation for symptoms of a 
chronic disability that have not been attributed to a "known 
clinical diagnosis." 38 C.F.R. § 3.317(a)(1)(ii) (2009); see 
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) ("The 
very essence of an undiagnosed illness is that there is no 
diagnosis."); Gutierrez, 19 Vet. App. at 10 (a Persian Gulf 
War veteran's symptoms "cannot be related to any known 
clinical diagnosis for compensation to be awarded under 
section 1117").

In addition to certain chronic disabilities from undiagnosed 
illness, service connection may also be given for medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  
38 C.F.R. § 3.317(a)(2)(i)(B).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).  The Veteran has not asserted combat 
status in this case, and the provisions of 38 U.S.C.A. § 
1154(b) are not for application.

I.  New and material

Generally, a final RO decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, however, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end; hence, 
what the RO may have determined in this regard is irrelevant.  
Jackson, 265 F.3d at 1369.

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  Elkins v. West, 12 Vet. App. 
209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) 
(eliminating the concept of a well-grounded claim).

A February 2004 RO decision denied the Veteran's request of 
service connection for fibromyalgia and also denied service 
connection for abdominal pain, chronic headaches, fatigue, 
muscle aches over body, insomnia, and chest discomfort.  
Following notice to the Veteran, with his appellate rights, 
in February 2004, no appeal was taken from that 
determination.  As such, the February 2004 RO decision is 
final.  38 U.S.C.A. § 7105.  A claim which is the subject of 
a prior final decision may be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

In April 2007 the Veteran requested that these claims be 
reopened.  In an August 2007 rating decision, the RO denied 
the Veteran's petition to reopen the claims, and the present 
appeal ensued. 

The February 2004 the RO decision denied service connection 
for fibromyalgia on the basis that there was no diagnosis of 
that disability, and the remaining multi-symptom illness 
claim was denied on the basis that the manifestations had 
existed prior to the Veteran's participation in Desert 
Shield/Storm.  The Board notes that the Veteran's claims were 
denied on both a direct and presumptive (as a Persian Gulf 
veteran under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317) service 
connection basis.

A.  Fibromyalgia

The evidence of record at the time of the February 2004 RO 
decision included service treatment records that showed no 
complaints or findings of fibromyalgia, including the May 
1991 service separation examination that noted no relevant 
disability.  The Veteran specifically denied that he had 
swollen or painful joints on the corresponding report of 
medical history portion of the May 1991 service separation 
examination.

An April 1993 private medical record noted an impression of 
fibromyalgia of unknown etiology.  A July 2003 VA new patient 
assessment record noted fibromyalgia and referred the Veteran 
to rheumatology for a fibromyalgia evaluation.  A September 
2003 VA examination made a specific finding of no 
fibromyalgia.  The September 2003 VA examiner noted that the 
Veteran had no spinal percussion tenderness and was tender at 
"0/18 paired trigger points for diagnosis of fibromyalgia."  
A December 2003 VA rheumatology record noted fibromyalgia by 
history, not present on examination.  

The evidence added to the claims file subsequent to the 
February 2004 RO decision includes VA records revealing 
various diagnoses such as sciatica, hypertension, and 
psychiatric disability.  In October 2005 and September 2006 
VA records the Veteran denied that he had any pain.

In a statement received in May 2007, the Veteran denied that 
he had any intestinal problems prior to 1997.

The evidence added to the claims file subsequent to the 
February 2004 RO denial does not raise a reasonable 
possibility of substantiating the fibromyalgia claim.  In 
short, the record is still absent for any competent clinical 
evidence showing that the Veteran has a diagnosis of 
fibromyalgia.

B.  Multi-symptom illness

The evidence of record at the time of the February 2004 RO 
decision included a September 1986 service treatment record 
that showed complaints of generalized fatigue, a sore neck, 
nausea, and tension headaches.  The assessment was viral 
syndrome and tension associated with school.  June 1987 and 
October 1987 service treatment records noted that the Veteran 
complained of lower abdominal camping, pain, and epigastria 
distress.  A June 1987 acute abdominal series reported an 
impression of normal abdomen, and the October1987 record 
noted abdominal distress of questionable etiology.  An April 
1988 service treatment record noted that the Veteran 
complained of daily pain in the lower left side; the 
impression was left lower quadrant pain, probably of 
"colonic etiology."  The May 1991 service separation 
examination noted no relevant disability.  The Veteran 
specifically denied that he had frequent indigestion, stomach 
troubles, trouble sleeping, headaches, and chest pain on the 
corresponding report of medical history portion of the May 
1991 service separation examination.

Private records dated in December 1991 noted that the Veteran 
complained of epigastric discomfort and chest pains; the 
diagnosis was abdominal pain of questionable etiology.  He 
was seen in April 1993 for headaches of unknown etiology.  
Reports of various diagnostic tests revealed no abnormality 
relative to the multi-symptom illness complaints.  A January 
1997 private treatment record noted that the Veteran was 
treated after complaints of sharp pain in the mid-abdomen; 
the impression was abdominal pain of undetermined etiology.  
An October 1998 private record reveals that the Veteran 
complained of severe right lower quadrant pain with fever and 
chills.  The impression was probable phlegmonous 
appendicitis.  A September 2003 VA examination noted that the 
Veteran had not had abdominal pain since his 1997 incidents 
and then 15 months after those episodes.  The examiner noted 
that the Veteran's complaints of abdominal pain appeared to 
have resolved.  The Veteran complained of continued 
headaches, body aches, and insomnia.  Physical examination 
was unremarkable.  The Veteran's sleep disturbance and 
fatigue were attributed to the Veteran's history of 
depression and anxiety.  His headaches were characterized as 
tension headaches.

The evidence added to the claims file subsequent to the 
February 2004 RO decision includes VA records (for example, 
in October 2005, September 2006, and February 2007) which 
reveal that the Veteran denied any abdominal pain.  The post 
service records reflect treatment for diagnosed physical and 
psychiatric disabilities, and do not refer to the 
manifestations of the multi-symptom illness at issue.

In statements received in May 2007 the Veteran stated that he 
had not had any abdominal pain prior to serving in the 
Persian Gulf.  

The evidence added to the claims file subsequent to the 
February 2004 RO denial does not raise a reasonable 
possibility of substantiating the multi-symptom illness claim 
on appeal.  The record is still absent for any competent 
clinical evidence showing that the Veteran has a current 
disability manifested by abdominal pain, chronic headaches, 
fatigue, muscle aches over body, insomnia, and/or chest 
discomfort that is related to the Veteran's active service.

Conclusion to new and material claims

In statements including that received in May 2007 the Veteran 
asserted that the provisions of certain laws and provisions 
should somehow constitute a basis to grant his claim.  The 
Board notes, however, that the laws cited by the Veteran do 
not alleviate his obligation to show a current disability and 
a relationship between a current disability and his military 
service.

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., experiencing joint pain and abdominal 
cramping either in service or after service).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  The Board notes, however, that the 
Veteran's assertions concerning the disabilities on appeal 
were all of record and considered in the February 2004 RO's 
denial.

In short, evidence received subsequent to the February 2004 
RO decision does not, by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
fibromyalgia or to the claim of service connection for 
abdominal pain, chronic headaches, fatigue, muscle aches over 
body, insomnia, and chest discomfort.  The evidence submitted 
since the February 2004 RO's denial is basically cumulative 
of evidence that was of record at the time of the February 
2004 RO denial.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Hearing loss

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether a veteran has a service-connectable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss will be considered to be a "disability" 
when the threshold level in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran's DD Form 214 reflects that his military 
occupational specialty was vehicle operator and dispatcher.

The Veteran's April 1986 service enlistment examination noted 
that the Veteran's ears were normal.  Audiometric findings 
were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
15
10
10
LEFT
05
05
10
0
10

A January 1990 service examination noted that the Veteran's 
ears were normal.  Audiometric findings were, in pertinent 
part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
5
LEFT
0
5
10
10
10

The May 1991 service separation examination noted that the 
Veteran's ears were normal but also noted "Mild low 
frequency A.S. non-progressive."  Audiometric findings were, 
in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
10
LEFT
20
20
10
20
10

The Veteran specifically denied ear trouble and hearing loss 
on the corresponding report of medical history portion of the 
May 1991 service separation examination.

At an August 2007 VA audiological examination, the Veteran 
indicated that he was exposed to noise from jets, trucks, and 
busses during service.  The reported audiometric findings did 
not demonstrate right ear or left ear hearing loss disability 
for VA purposes.  38 C.F.R. § 3.385.  Speech recognition 
scores were right ear, 98 percent, and left ear, 98 percent.  
The diagnosis was normal hearing, right and left ear.

As the Veteran's right ear and left ear hearing thresholds 
were not shown to exceed 20 decibels at any level between 500 
and 4000 Hertz, normal right ear and left ear hearing was 
demonstrated on examination for enlistment into service, and 
the presumption of soundness on induction attaches as to 
right and left ear hearing loss. 38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2009).

The Board notes that there has been no demonstration of 
current right ear or left ear hearing loss disability for VA 
purposes by competent clinical evidence of record.  38 C.F.R. 
§ 3.385.  As a service connection claim requires, at a 
minimum, medical evidence of a current disability, the 
preponderance of the evidence is against the Veteran's claim 
for service connection for right ear and left ear hearing 
loss disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board concedes that the Veteran was exposed to acoustic 
trauma in service, and a review of the Veteran's separation 
examination does show that the Veteran did experience some 
degree of hearing loss during service.  The Board notes, 
however, that the Veteran's hearing loss never rose to 
hearing loss "disability" for VA purposes, and current 
right ear and left ear hearing loss disability has not been 
shown.

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., experiencing or observing noise 
exposure and hearing loss problems during or after service).  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Further, under certain 
circumstances, lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms 
of disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the 
Veteran is not competent to say that any loss of hearing 
acuity experienced in service was of a chronic nature to 
which current disability may be attributed.  A lay person is 
generally not deemed competent to opine on a matter that 
requires medical knowledge, such as the question of whether a 
chronic disability is currently present or a determination of 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence weighs against the 
claims, that doctrine is not applicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

The appeal to reopen a claim of entitlement to service 
connection for fibromyalgia is denied.

The appeal to reopen a claim of entitlement to service 
connection for abdominal pain, chronic headaches, fatigue, 
muscle aches over body, insomnia, and chest discomfort is 
denied.

Service connection for bilateral hearing loss is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


